2022 IL App (2d) 210511-U
                                        No. 2-21-0511
                                Order filed December 22, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

AMBER POKORNY,                         ) Appeal from the Circuit Court
                                       ) of Kendall County.
      Petitioner-Appellee,             )
                                       )
v.                                     ) No. 21-OP-16
                                       )
LORI W. DeBOLT,                        ) Honorable
                                       ) Joseph R. Voiland,
      Respondent-Appellant.            ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE BIRKETT delivered the judgment of the court.
       Justices Hutchinson and Hudson concurred in the judgment.

                                            ORDER

¶1     Held: A plenary order of protection barring respondent from disseminating on social
             media any information identifying petitioner in any way, was improper. The
             petitioner failed to meet her burden to show that the first amendment did not protect
             respondent’s communications that were the basis for the order.

¶2     Respondent, Lori W. DeBolt, appeals a judgment issuing a plenary order of protection

under the Stalking No Contact Order Act (Act) (740 ILCS 21/10 et seq. (West 2020)) and an

injunction in favor of petitioner, Amber Pokorny, and her daughters, A. Z. and A.V. Respondent

contends that (1) the portion of the Act under which the court entered the order is facially
2022 IL App (2d) 210511-U


unconstitutional, (2) the same portion of the Act is unconstitutional as applied, and (3) the

injunction is an unconstitutional prior restraint on free speech. We reverse.

¶3                                      I. BACKGROUND

¶4     On January 22, 2021, petitioner filed a pro se petition under the Act to bar respondent from

stalking or contacting her, A.Z., or A.V. In support, petitioner listed the following seven writings

as justifying the requested order. On June 28, 2020, respondent “post[ed]” that she was praying

for “Billy,” who had not seen his daughter for a year. On July 4, 2020, respondent posted on

Facebook that petitioner had alienated the father of A.Z. and had abducted A.V. and taken her out

of state. She also went into detail about a “claimed Rape.” On July 7, 2020, respondent posted on

Facebook that petitioner repeatedly lied to alienate her daughters from their fathers. On December

23, 2020, she posted on Facebook petitioner’s “victim statement” and wrote that “Amber lies”

were “destroying our men.” On December 31, 2020, she posted on Facebook that petitioner had

(1) falsely accused respondent’s son of a crime, (2) falsely accused the father of one of petitioner’s

daughters of abusing the girl, and (3) forced her daughter to accuse petitioner’s ex-husband of

sexual assault. On January 2, 2021, she posted on Facebook, urging “Amber” to stop lying and let

her daughter see her father, even though the father had never contested the matter in court. Finally,

on January 5, 2021, respondent posted petitioner’s “police Report” on Facebook and stated that

petitioner was alienating her daughter from her father.

¶5     Petitioner also alleged that, in the summer of 2020, respondent contacted A.Z.’s father and

spoke to him about the custody issue. Further, respondent attended the trial in petitioner’s custody

case against A.V.’s father and had been helping him. Finally, respondent contacted another man

and his ex-wife on Facebook and shared details about a 2013 custody order in A.V.’s custody case.




                                                -2-
2022 IL App (2d) 210511-U


¶6        On February 10, 2021, the trial court held an evidentiary hearing. Both parties appeared

pro se. For petitioner, A.Z. testified as follows. Her father had contacted her about the Facebook

posts. Going through social media, she had seen false information about her and petitioner. These

posts had made A.Z. very nervous and had traumatized her by “bringing up a lot of back story”

and leading to considerable contact with her father. A.Z. did not want contact with him, because

they had “no relationship” and he was abusive when there was contact.

¶7        A.Z. testified that she had seen petitioner’s full name displayed on some posts. One

document was posted on Twitter. A.Z. pointed out the document from a group of documents

shown to her. Nothing in the record identifies this document more specifically 1. However, two

exhibits are consistent with A.Z.’s description of the document. The first was later placed into

evidence as petitioner’s exhibit B. On April 12, 2020, respondent posted on Twitter:

                    “She has her two daughters believing she was raped all so the fathers and Family

          Services wouldn’t take the girls away from her. Amber Pokorny has 2 DNA [sic] and the

          court covered up her lies for a fast win. False Accusers are done lying in court.”



          1
              The identification of the various exhibits to which the witnesses testified is not always

simple or clear, to put the matter mildly. Respondent’s brief states, “It is unclear what exhibits

were introduced by which witness, and thus [the brief’s] citations are based on the Petitioner’s [sic]

best understanding.” The “Court Exhibit Sheet,” filed February 10, 2021, as part of the common-

law record, describes these documents as a “Bundle of unmarked Exhibits intermixed together

from Petitioner & Respondent.” However, the ambiguity does not hinder our review, as the most

crucial exhibits can be identified and many of the remaining exhibits are of no real importance on

review.



                                                    -3-
2022 IL App (2d) 210511-U


The second was shorter and less specific. It was later admitted as petitioner’s exhibit A. On

September 11, 2020, one Arunder Sigh posted on Twitter, “Write your horror story in two words.”

On September 12, 2020, respondent replied, in full, “Amber pokorny [sic].”

¶8     Petitioner testified in narrative form that she had no personal relationship with respondent.

After a court case involving respondent’s son and petitioner2, respondent (1) made personal

information public; (2) contacted petitioner’s ex-husband, family members, and friends; and

(3) “post[ed] many things all over social media,” much of it false, using petitioner’s full name.

¶9     Petitioner introduced into evidence and identified several documents. Exhibit A was the

Twitter post of September 12, 2020. Exhibit B was the Twitter post of April 12, 2020.

¶ 10   Exhibit C was a conversation on Facebook messenger between (1) respondent, who,

according to petitioner, was using an alias, and (2) “a guy that [petitioner was] in a relationship

with, one of his close friends.” Respondent objected to the admission of exhibit C. The court

admitted the exhibit but cautioned petitioner that it would give the document little weight unless

she could establish that it “actually came from [respondent].” We have found no exhibit labeled

“C.” For this reason and those given by the trial court, we disregard this alleged evidence, as its

relevance to the issues on appeal is uncertain at best.




       2
           The case was People v. DeBolt, 2022 IL App (2d) 200784-U, in which petitioner was the

complaining witness. The jury found the defendant, Kevin DeBolt, guilty of one count of criminal

sexual assault of someone who was unable to give knowing consent to sexual penetration (720

ILCS 5/11-1.20(a)(2) (West 2016)). The trial court sentenced him to seven years’ imprisonment.

Id. ¶ 2. We affirmed the judgment. Id.



                                                -4-
2022 IL App (2d) 210511-U


¶ 11   Next, petitioner identified a document, claiming it was a Facebook messenger conversation

between respondent, using an alias, and the ex-wife of petitioner’s fiance. The court admitted the

document with the same cautionary admonishment as exhibit C. For reasons similar to those we

gave for disregarding exhibit C, we also disregard this alleged evidence.

¶ 12   On cross-examination by respondent, petitioner testified that she discovered these

documents by doing a Google search of social media, using her own name. None of the posts were

directed to petitioner. Petitioner rested.

¶ 13   Respondent testified in narrative form. She introduced without objection several social

media posts. Respondent stated that she made all the posts on her own “platform” and never sent

a message to petitioner or posted on her wall. Respondent was the board secretary for National

Coalition for Men, Chicago, and a director for a separate organization, Warriors Against False

Accusations. She posted on social media on behalf of people who supported the wrongfully

accused. Respondent posted documents that concerned petitioner, but she made sure not to include

her full name or any other identifying information.

¶ 14   Respondent testified that some documents were created when A.Z. posted on respondent’s

Facebook page in December 2020 and January 2021. A.Z. revealed petitioner’s full name in

several of her posts, but respondent promptly deleted these posts. Respondent had spoken with

Billy V., petitioner’s ex-husband, who was trying to obtain the right to see A.V.

¶ 15   On cross-examination by petitioner, respondent testified as follows. On January 2, 2021,

she posted, “Amber, you know deep down what happened. Stop the lie. Your daughter deserves

and needs to see her father.” However, the post was “about *** all of the Ambers out there ***

that are doing this to their children.” The document “was not posted directly at [petitioner].”




                                               -5-
2022 IL App (2d) 210511-U


¶ 16   Respondent testified that she had reached out to Billy V. and his sister and had been talking

with them for a long time. She admitted that, once, in the September 12, 2020, Twitter response,

she used petitioner’s full name.

¶ 17   Respondent testified that she posted on YouTube, a presentation for the virtual conference

of a men’s-rights organization. The video had a general focus but told how her son had been

falsely accused of a sexual crime and how Billy V. had been falsely accused of abusing his

daughter. However, the video never mentioned petitioner’s name. Respondent stated that, in her

posts, she exercised her rights under the first amendment.

¶ 18   Respondent rested.

¶ 19   After hearing arguments, the trial court stated as follows. Under section 80(a) of the Act

(740 ILCS 21/80(a) (West 2020)), if a petitioner “has been a victim of stalking, a stalking no

contact order shall issue.” As pertinent here, section 10 states that a person commits stalking when

that person “engage[s] in a course of conduct directed at a specific person, and he or she knows or

should know that this course of conduct would cause a reasonable person to *** suffer emotional

distress.” 740 ILCS 21/10 (West 2020). “Emotional distress” is “significant mental suffering,

anxiety, or alarm.” Id.

¶ 20   The trial court explained that respondent had engaged in advocacy, but “when it becomes

personal, you cross the line.” Respondent’s contention that she never identified petitioner in her

social media posts was false; she had “consistently and repeatedly ma[de] reference to Amber

Pokorny.” In her April 12, 2020, post, she stated, “ ‘Amber Pokorny had two DNA [sic], and the

court covered up her lies for a fast [win].’ ”

¶ 21   The court continued:




                                                 -6-
2022 IL App (2d) 210511-U


       “I understand that you have a first amendment privilege, but sometimes the first

       amendment privilege contravenes certain statutes that are enacted by the State of Illinois,

       and this is one of those cases.

               And again, it’s the old adage, you have a first amendment right, but you can’t yell

       fire in a crowded theater. And that‘s what you’re doing.

               You are making allegations that the court specifically finds that [sic] the material

       that you’re printing has the intended effect to cause emotional distress to [petitioner]. And

       it’s going to stop.

               And I’m entering an order extending this order of protection for two years. And

       this order of protection indicates *** that you’re prohibited from threatening to commit or

       committing stalking personally or through a third-party [sic]. That you may not contact

       the petitioner or other protected persons in any way, directly or indirectly through third

       parties, okay, in any manner.

               And I’m also adding *** injunctive relief that says, you shall not disseminate any

       information on social media identifying the petitioner in any way.”

¶ 22   The court entered a written order to the foregoing effect. Respondent, through counsel,

moved to reconsider the judgment but did not raise any constitutional issues. The trial court denied

respondent’s motion. She timely appealed.

¶ 23                                      II. ANALYSIS

¶ 24   On appeal, respondent contends first that section 10 of the Act is facially unconstitutional.

She relies primarily on People v. Relerford, 2017 IL 121094, which invalidated a superficially

similar portion of the criminal stalking statute, section 12-7.3(a) of the Criminal Code of 2012




                                               -7-
2022 IL App (2d) 210511-U


(Code) (720 ILCS 5/12-7.3(a) (West 2012)). For the following reasons, we hold that Relerford is

distinguishable and that section 10 of the Act is not facially invalid.

¶ 25   We note that, although respondent did not raise this constitutional challenge in the trial

court, she has not forfeited it. A facially unconstitutional statute is void ab initio and may be

challenged at any time. People v. Thompson, 2015 IL 118151, ¶ 32. The constitutionality of a

statute is a question of law to be reviewed de novo. Hayashi v. Illinois Department of Financial

& Professional Regulation, 2014 IL 116023, ¶ 22. However, the party challenging the statute must

overcome a presumption of constitutionality. Id.

¶ 26   To explain why Relerford is distinguishable, we first compare the respective statutes. As

pertinent here, section 12-7.3(a) of the Code stated that “[a] person commits stalking when he or

she knowingly engages in a course of conduct directed at a specific person, and he or she knows

or should know that this course of conduct would cause a reasonable person to *** suffer ***

emotional distress.” 720 ILCS 5/12-7.3(a)(2) (West 2020). The definition of “emotional distress”

was similar to the definition used in section 10 of the Act. See id. § 12-7.3(c)(3), 740 ILCS 21/10

(West 2020).

¶ 27   Respondent is correct that, as pertinent here, section 10 of the Act and section 12-7.3(a) of

the Code (struck down by Relerford) define “stalking” identically. However, although respondent

contends that the invalidation of the latter on first-amendment grounds requires the invalidation of

the former on the same grounds, she overlooks a crucial difference between the laws. Section 10

of the Act states, “Stalking does not include an exercise of the right to free speech or assembly that

is otherwise lawful.” 740 ILCS 21/10 (West 2020). By contrast, section 12-7.3(a) did not define

“stalking” to exclude constitutionally protected speech. Instead, section 12-7.3(d) contained a

separate set of “Exemptions” that provided, in pertinent part, “This Section does not apply to an



                                                -8-
2022 IL App (2d) 210511-U


exercise of the right to free speech or assembly that is otherwise lawful.” 720 ILCS 5/12-7.3(d)

(West 2012).      As we shall now explain, the difference is vital between (1) excluding

constitutionally protected acts from the definition of “stalking” and (2) merely allowing first-

amendment rights to be raised as an affirmative defense against a charge of stalking.

¶ 28   We now turn directly to Relerford. As pertinent here, the defendant was charged with

stalking the complaining witness by telephoning her, sending her e-mails, standing outside her

place of employment, and entering her place of employment. The charges alleged that he knew or

should have known that his conduct would cause a reasonable person to suffer emotional distress.

Relerford, 2017 IL 121094, ¶ 3. He was convicted and sentenced. The appellate court vacated the

conviction (and three others) based on the statute’s lack of an explicit mental state requirement.

People v. Relerford, 2016 IL App (1st) 132531, ¶¶ 27, 31-33.

¶ 29   On appeal, the supreme court rejected the appellate court’s reasoning (Relerford, 2017 IL

121094, ¶¶ 19-22). It then turned to the defendant’s alternative argument that the statute was

facially unconstitutional because it violated the free speech guarantees of the United States

Constitution (U.S. Const., amend. I) and the Illinois Constitution (Ill. Const. 1970, art. I, § 4).

¶ 30   The court noted that, under section 12-7.3(a), “two or more nonconsensual

communications to or about a person that the defendant knows or should know would cause a

reasonable person to suffer emotional distress constitute *** stalking.” Relerford, 2017 IL

121094, ¶ 29 (citing 720 ILCS 5/12-7.3(a), (c) (West 2012)). However, under the first amendment,

“a government ‘has no power to restrict expression because of its message, its ideas, its subjective

matter, or its content.’ ” Id. ¶ 31 (quoting Ashcroft v. Free Speech Coalition, 535 U.S. 234, 244

(2002). As a result, content-based laws restricting speech are presumed to be invalid (id. ¶ 32),

subject to a few exceptions, such as true threats and speech integral to criminal conduct. Id. ¶ 33.



                                                 -9-
2022 IL App (2d) 210511-U


¶ 31   The court then noted that section 12-7.3(a) of the Code, was content based. The State

contended that section 12-7.3(a) fell within the two exceptions just noted. The court held

otherwise: distressing communication, per se, was an independent ground for a conviction and

need not either make a true threat (id. ¶¶ 37-39) or further or attempt criminal conduct (id. ¶ 45).

Thus, the court turned to the defendant’s contention that the statutory provision was void for

overbreadth because of its potential to chill protected speech. Id. ¶ 48.

¶ 32   As the court noted, a statute is facially overbroad “if it prohibits constitutionally protected

activity as well as activity that may be prohibited without offending constitutional rights.” Id.

¶ 50. A party may challenge a statute as prohibiting activities protected by the first amendment,

even if her conduct is not so protected, given the importance of avoiding the potential chilling

effect of overbroad statutes on protected speech. Id.

¶ 33   The court then turned to the linchpin issue: whether section 12-7.3(a) was overbroad, i.e.,

whether “ ‘ “a substantial number of its applications are unconstitutional, judged in relation to the

statute’s plainly legitimate sweep.” ’ ” Id. ¶ 51 (quoting United States v. Stevens, 559 U.S. 460,

473 (2010)) (quoting Washington State Grange v. Washington State Republican Party, 552 U.S.

442, 449 n.6 (2008))). The court had no trouble with the answer: section 12-7.3(a) “embrace[d] a

vast array of circumstances that limit speech far beyond the generally understood meaning of

stalking.” Id. ¶ 52. Many of these involved speech or communications that are protected by the

first amendment, despite their potential to cause a reasonable person emotional distress; these

included speech in a public forum about matters affecting the public welfare (id. ¶ 53-54) and even

“core political speech” (id. ¶ 55.) Moreover, no limiting construction of section 12-7.3(a) was

possible. Id. ¶¶ 57-61.




                                               - 10 -
2022 IL App (2d) 210511-U


¶ 34   To rescue the provision, the State argued that the exemption in section 12-7.3(d)(2)

corrected any constitutional defect in section 12-7.3(a). The court disagreed:

       “[T]he exemption contains no language that would actually prevent the prosecution of

       charges based on protected speech. Rather, the exemption is correctly viewed to function

       as an affirmative defense that must be raised by a defendant after a prosecution has been

       initiated. As such, the exemption cannot eliminate the chilling effect on protected speech

       and resultant self-censorship.” Id. ¶ 61.

¶ 35   The court noted that because section 12-7.3(a) did nothing to distinguish between

“distressing communications that [were] subject to prosecution and those that [were] not,” section

12-7.3(d)(2) could not remedy “the extreme overbreadth of [section 12-7.3(a)].”           Id. ¶ 62.

Allowing prosecutors to decide this distinction case-by-case did not prevent “the chilling effect on

innocent speakers who fear prosecution based on negligently made distressing communications to

or about a person.” Id.

¶ 36   We return to the case at hand. Under section 10 of the Act, the first amendment is not an

affirmative defense that a respondent must raise after an action has been brought against her.

Instead, the lack of first amendment protection is an element of the cause of action that the

petitioner must prove. Unlike section 12-7.3(a) of the Code, section 10 of the Act defines stalking

to include certain activities and exclude first-amendment activity. Thus, the burden on a petitioner

who seeks a stalking-no-contact order is to prove that the first amendment does not apply. Does

this distinguish the civil statute from the law struck down in Relerford?

¶ 37   Respondent does not address this question, because her brief does not recognize the

distinction, we have noted between the two acts. Given this default (and the excusable failure of




                                               - 11 -
2022 IL App (2d) 210511-U


petitioner’s pro se brief to address the issue meaningfully), we must tread carefully in deciding

whether respondent has overcome the presumption that the Act is constitutional.

¶ 38   The case law does not address the issue before us squarely on similar facts. Nonetheless,

there is strong ground to conclude that the distinction between the criminal statute struck down in

Relerford, and the Act is indeed crucial. The overbreadth doctrine is intended to prevent the

chilling of protected speech. The case law emphasizes that the potential to chill protected speech

is much greater when constitutional protection is a fact that a defendant must prove than when the

lack of such protection is an element of an offense or a cause of action that the prosecutor or a civil

petitioner must prove.

¶ 39   In Free Speech Coalition, 535 U.S. 234 at 255, the government argued that an anti child-

pornography statute that had the potential to chill protected speech should survive an overbreadth

challenge, because it allowed defendants to raise an affirmative defense that required proof, in

essence, that the first amendment protected the materials at issue. Id. at 255. The Supreme Court

disagreed:

               “The Government raises serious constitutional difficulties by seeking to impose on

       the defendant the burden of proving his speech is not unlawful. An affirmative defense

       applies only after prosecution has begun, and the speaker must himself prove, on pain of a

       felony conviction, that his conduct falls within the affirmative defense.” Id.

¶ 40   In Ashcroft v. American Civil Liberties Union, 542 U.S. 656 (2004), the Court considered

whether a federal statute intended to protect minors by criminalizing certain types of Internet

speech was void for overbreadth. The Court noted, “Where a prosecution is a likely possibility,

yet only an affirmative defense is available, speakers may self-censor rather than risk the perils of

trial.” Id. at 670-71. And, as a state court has noted, “Application of the affirmative defense ***



                                                - 12 -
2022 IL App (2d) 210511-U


on a case-by-case basis would require people of ordinary intelligence *** to be First Amendment

scholars.” Long v. State, 931 S.W.2d 285, 295 (Tex. Crim. App. 1996).

¶ 41   None of the foregoing opinions explicitly state that making the lack of constitutional

protection an element of an offense (or a civil cause of action) would cure the inadequacy of

allowing a defendant to raise constitutional protection as an affirmative defense. However, that

inference is almost inescapable. Placing the burden of proof on the State deters the prosecution of

speech that it cannot prove is outside the broad reach of the first amendment. But the defendant

need not prove anything.

¶ 42   As respondent has simply neglected to contend that shifting the burden from the defendant

to the plaintiff (here a civil one) does not rescue the Act from an overbreadth challenge, we shall

not conclude that she has overcome the presumption that the challenged portion of the Act is

constitutional. A facial challenge to the Act as it is written must await another day. We reject

respondent’s claim of facial unconstitutionality, such as it is.

¶ 43   Respondent argues second that, even if section 10 is not facially unconstitutional, it was

applied unconstitutionally to the facts of this case. We need not address this contention, because

we may reverse on a nonconstitutional ground—petitioner simply failed to prove her case. We

adopt this approach because it is compelled by the law and because of the general rule that courts

should decide cases on nonconstitutional grounds wherever possible. See People v. Bass, 2021 IL

125434, ¶ 30.

¶ 44   Moreover, there is no difference in substance between respondent’s contention that the Act

is unconstitutional as applied to her and our holding that petitioner failed to prove all of the

elements of stalking. Respondent argues that, as applied, the Act is unconstitutional because the

conduct that was the basis of the finding of stalking, was constitutionally protected. But, because



                                                - 13 -
2022 IL App (2d) 210511-U


we have held that constitutionally protected conduct is simply not stalking under the Act, accepting

respondent’s premise implies not that the Act is unconstitutional as applied but that the Act did not

apply at all. And we accept respondent’s premise.

¶ 45   We note that, to obtain a stalking-no-contact order, a petitioner must prove by a

preponderance of the evidence that the respondent engaged in conduct that constituted stalking.

740 ILCS 21/30(a) (West 2020); McNally v. Bredemann, 2015 IL App (1st) 134048, ¶ 10. A trial

court’s finding that a respondent committed stalking will not be reversed on appeal unless it is

against the manifest weight of the evidence. Id. ¶ 12

¶ 46   Here, the trial court’s finding that respondent committed stalking is against the manifest

weight of the evidence.         Petitioner introduced no evidence that any of respondent’s

communications fell outside the protection of the first amendment. Petitioner did not even argue

that anything respondent said was either a true threat or integral to the commission of a crime (see

Relerford, 2017 IL 121094, ¶ 33), but she relied entirely on the allegation that what respondent

said would cause emotional distress to a reasonable person. The only suggestion of defamation

was the unsupported assertion that some of what respondent said was false, but the trial court did

not accept this assertion anyway 3. The finding of stalking was against the manifest weight of the

evidence.


       3
           Indeed, the trial court failed to recognize that petitioner was required to prove that

respondent’s acts were unprotected by the first amendment. The court also explicitly stated that

the Act prevailed over respondent’s first-amendment rights. Thus, the judgment was based on

insufficient evidence, a misreading of the Act, and a misunderstanding of the relationship between

statutes and constitutions.




                                               - 14 -
2022 IL App (2d) 210511-U


¶ 47   Respondent argues third that the injunction against her was an unconstitutional prior

restraint. We do not address the constitutional issue. With no valid finding that respondent

committed stalking, there was no basis for the stalking-no-contact order; a fortiori, there was no

basis for the equally broad restriction on respondent’s future speech. Thus, we reverse the

injunction.

¶ 48   Although a remand for a new trial would theoretically be in order, we find compelling

reasons to reverse the judgment outright. First, the failure of proof on a crucial element of

petitioner’s case was so complete that, in a jury trial setting, it would have warranted the grant of

a judgment n.o.v., either in the trial court or on appeal. See Maple v. Gustafson, 151 Ill. 2d 445,

452 (1992). Second, much time has passed since the conduct that led to this action. Giving

petitioner a (theoretical) opportunity to obtain prospective relief based on conduct that occurred

almost two years ago would violate judicial economy while in no way advancing justice.

¶ 49                                    III. CONCLUSION

¶ 50   For the reasons stated, we reverse the judgment of the circuit court of Kendall County.

¶ 51   Reversed.




                                               - 15 -